DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the carriage" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes “the carriage” is being interpreted as “the platform”
The remaining claims are rejected because they depend on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roux 2011/0091306 and in view of Farber et al. 2008/0095578.
In Re Claims 13 and 15, Roux teaches A multi-loader comprising:						a base comprising a cab (10);									a mast (3) coupled to the base and moveable away from and toward the cab; (movable along tracks of 6 as shown in Fig. 1) 										a carriage (106) comprising a personnel platform (24), coupled to the mast, and moveable along the mast between a position proximate a surface on which the multi-loader is disposed and a position away from the surface;											a main control panel (See Controls in Drivers cab in Fig. 12) disposed in the cab comprising first user interface devices configured to control movement of the multi-loader, the mast relative to the base, and the carriage along the mast; (Paragraph 76-94) 
Roux does not teach a remote control panel disposed in the personnel platform comprising second user interface devices configured to control movement of the mast relative to the base and movement of the carriage.
However, Farber et al. teach a remote control panel (Controls in 128) disposed in the personnel platform (128) comprising second user interface devices (controls in 128) configured to control movement of the mast relative to the base and movement of the carriage; (Paragraph 48 and 49)		and wherein the second user interface is configured to control movement along the surface.  (Paragraph 48 and 49); 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a remote control panel disposed in the personnel platform comprising a user interface configured to control movement of the mast relative to the base and movement of the carriage as taught by Farber et al. in order to get a closer view of material while accessing controls.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roux 2011/0091306 and in view of Farber et al. 2008/0095578.
In Re Claims 17 and 19, Roux teaches a method of operating a multi-loader wherein the multiloader includes a base comprising a cab (10), a mast (3) coupled to the base, a carriage (106) including a personnel platform, coupled to the mast, a main control panel disposed in the cab and a remote control panel disposed in the personnel platform, comprising the steps of;				Operating the first user interface devices on the main control panel (See Controls in Drivers cab in Fig. 12) to control movement of the multi-loader, the mast, and the carriage along the mast; (Paragraph 76-94) 
Roux does not teach operating second user interface devices on the remote control panel to control movement of the mast relative to the base and movement of the carriage.
However, Farber et al. teach an operating second user interface device on the remote control panel (controls in 128) to control movement of the mast relative to the base and movement of the carriage; (Paragraph 48 and 49) and								operating at least one of the second user interface devices to control movement of the multi-loader along a surface on which the multi- loader is disposed. (Paragraph 48 and 49) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add operating second user interface devices on the remote control panel to control movement of the mast relative to the base and movement of the carriage as taught by Farber et al. in order to get a closer view of material while accessing controls.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brower et al., Miller, and Bohata teach horizontal movement of a mast along a track.  Kleeberger, Danmeyer et al. and Kraimer teach an operator platform movable on a mast.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652